Citation Nr: 1330639	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  09-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island

THE ISSUES

1. Entitlement to an evaluation in excess of 60 percent for status post fracture, right femur, to include knee arthroplasty, on and after November 1, 2010, to include entitlement to separate disability ratings for osteomyelitis, impairment of the femur, and lateral instability.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 8, 2009.

3. Entitlement to a TDIU on and after November 1, 2010.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

A September 2012 Board decision denied entitlement to an evaluation in excess of 30 percent for status post fracture, right femur, to include knee arthroplasty, prior to September 8, 2009, and granted entitlement to an evaluation of 60 percent for status post fracture, right femur, to include knee arthroplasty, from November 1, 2010.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2013 Order granting a Joint Motion for a Partial Remand (Joint Motion), the Veteran's appeal was remanded to the Board.  In the Joint Motion, the Court reported that the Veteran was not challenging the Board's denial of the claim of entitlement to an evaluation in excess of 30 percent for status post fracture, right femur, to include knee arthroplasty, prior to September 8, 2009, and therefore the issue was considered abandoned.  Per the Joint Motion, the parties also requested that the Court not disturb the Board's grant of a 60 percent disability rating for status post fracture, right femur, to include knee arthroplasty, from November 1, 2010.  However, the Court remanded the claim for an increased disability rating in excess of 60 percent for status post fracture, right femur, to include knee arthroplasty, from November 1, 2010 for the Board to adequately consider whether the Veteran was entitled to a separate rating for instability of his right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

In a July 2013 written statement, the Veteran's representative also asserted that the Board should consider separate ratings for the Veteran's right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5000 for osteomyelitis and under 38 C.F.R. § 4.71a, Diagnostic Code 5255 for impairment of the femur.  The representative submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is therefore accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

Applying the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the issue as stated on the title page of this decision to encompass all claimed disabilities of the right knee.  The Veteran is not prejudiced by this action as it provides for the broadest possible analysis of a claim of entitlement to an increased rating for a right knee disability.

As the Veteran is in receipt of a 100 percent schedular rating based on surgical or other treatment necessitating convalescence from February 15, 2005 to September 30, 2006 and from September 8, 2009 to October 31, 2010, there is no basis for a TDIU during those periods.  38 C.F.R. § 4.16(a) (2013); Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, the Board has re-characterized the issue of entitlement to a TDIU as shown on the title page to better reflect the evidence. 

The issue of entitlement to a TDIU prior to September 8, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. On and after November 1, 2010, the Veteran's status post fracture, right femur, to include knee arthroplasty, was manifested by significant weakness.

2. The assigned 60 percent disability rating for the Veteran's status post fracture, right femur, to include knee arthroplasty, on and after November 1, 2010, contemplates instability and impairment of the femur.

3. The evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation on and after November 1, 2010.

CONCLUSIONS OF LAW

1. On and after November 1, 2010, the criteria for an evaluation in excess of 60 percent for status post fracture, right femur, to include knee arthroplasty, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5000, 5055, 5255, 5257 (2013)

2. The criteria for a TDIU have been met on and after November 1, 2010.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to a TDIU on and after November 1, 2010, which constitutes a complete grant of the Veteran's claim for entitlement to a TDIU during this period.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this issue.

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue of entitlement to an evaluation in excess of 60 percent for status post fracture, right femur, to include knee arthroplasty, on and after November 1, 2010.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The information contained in a July 2008 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the July 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, Social Security Administration records, VA treatment records, and private records have been obtained and associated with the claims file.  With respect to the period on appeal, the Veteran was provided VA examinations in December 2010 and October 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiners reviewed the pertinent evidence of record and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to decide the issue on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.

There is no indication in the record that any additional evidence relevant to the issue of entitlement to an evaluation in excess of 60 percent for status post fracture, right femur, to include knee arthroplasty, on and after November 1, 2010, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Status post fracture, right femur, to include knee arthroplasty

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for an increased disability rating, VA also has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination. 

A total knee replacement is a prosthetic implant that is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  For one year after a prosthetic replacement of the knee joint, the knee status post prosthetic replacement is rated at 100 percent.  After that point, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, the rating is 60 percent.  If there is intermittent degrees of residual weakness, pain, or limitation of motion, this is rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension) and 5262 (impairment of the tibia and fibula).  The minimum rating after a knee replacement is 30 percent.

Acute, subacute, or chronic osteomyelitis is rated under Diagnostic Code 5000.  Diagnostic Codes 5255 and 5257 provide for impairment of the femur and recurrent subluxation or lateral instability of the knee, respectively.  38 C.F.R. § 4.71a.

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

First, the Veteran and his representative do not contend, and the Court does not order that the Board consider, entitlement to a higher disability rating under Diagnostic Code 5055.  Therefore, the Board will not address this issue.  Rather, the Veteran and his representative assert that the Board should consider assigning separate disability ratings for the Veteran's right knee disability specifically pursuant to Diagnostic Codes 5000, 5255, and 5257.

In December 2010, the VA examiner noted that the Veteran walked with a wheeled walker from the waiting room to the examining room with a slight limp as well as a pelvic tilt and a bent posture.  He transferred slowly from the chair to the examining table and was able to remove his trousers and shoes without any difficulty.  On examination, there was no palpable fluid or tenderness.  Full extension was carried out four times with no apparent weakness, fatigue, or lack of endurance.  The Veteran was able to fully extend three times with a two pound weight.  Medial collateral ligament movement over a centimeter was very obvious and clear.  Anterior and posterior cruciate ligament examination showed significant movement of 0.5 to 0.75 centimeters.  There was good strength resisting flexion and extension.  The VA examiner noted the problems with the knee replacements and on-going infections following prosthesis.  The VA examiner reported that activities of daily living were not affected.  The right knee was significantly unstable, and there was no pain on repetitive movements.  The history of flare-ups was pertinent as an on-going problem with infection in the replacement.  The diagnosis was status post multiple joint replacements with residual infection.

VA orthopedic treatment records from January 2011 indicate the Veteran used a walker and that he rated his right knee pain as two out of 10.  There was no sign of infection, and the Veteran could bear weight on the knee as tolerated.

In October 2012, the Veteran underwent additional VA examination.  The VA examiner diagnosed degenerative joint disease.  The Veteran reported daily flare-ups, when his pain would go up to an eight or ten.  The Veteran used assistive devices, including a brace, a wheelchair, a cane, and a walker.  Flexion was limited to 50 degrees, with pain at 50 degrees, and extension was limited to 40 degrees, with no objective evidence of painful motion.  After repetitive use testing, flexion ended at 50 degrees and extension ended at 40 degrees.  With respect to functional loss or impairment, the Veteran had less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was no pain on palpation and muscle flexion and extension strength were one out of five.  The VA examiner was unable to test anterior instability, posterior instability, and medial-lateral instability.  There was no history of recurrent patellar subluxation or dislocation.  The VA examiner found the Veteran had chronic residuals of a total knee joint replacement consisting of severe painful motion or weakness.  The VA examiner opined that there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There was X-ray evidence of degenerative or traumatic arthritis and no X-ray evidence of patellar subluxation.  An October 2012 X-ray showed no significant interval change in right total knee arthroplasty or deformity in the distal right femur.   

The evidence does not demonstrate that any additional Diagnostic Codes provide for separate disability ratings for the Veteran's status post fracture, right femur, to include knee arthroplasty, on and after November 1, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5000, Note 1 provides, as an exception to the amputation rule, that a rating of 10 percent is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  Here, the evidence does not demonstrate a clear diagnosis of active osteomyelitis during the period on appeal.  Moreover, the Veteran's right knee disability is currently rated as 60 percent disabling.  Therefore, a separate disability rating under Diagnostic Code 5000 is not permitted.  

Separate ratings for arthritis under Diagnostic Codes 5002-5010 are rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  A separate rating of 10 percent is only for application if the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes.  38 C.F.R. § 4.71a.  As limitation of motion is already considered by the currently assigned disability rating of 60 percent, the evidence does not show a separate disability rating for arthritis is warranted.

Under Diagnostic Code 5055, the rating criteria for a 30 percent disability rating allow that the knee replacement may be rated analogous to Diagnostic Codes 5256, 5261, or 5262.  However, Diagnostic Code 5257 for recurrent subluxation or lateral instability is not one of the identified Diagnostic Codes for rating intermediate degrees of disability, which indicates that a separate rating may be awarded for recurrent subluxation or lateral instability if shown by the medical evidence.  In this case, however, the Veteran is in receipt of a 60 percent disability rating for chronic residuals consisting of severe painful motion or weakness in the affected extremity, and the Board finds that this assigned disability rating already contemplates any instability demonstrated on examination.  Because assigning a separate disability rating under Diagnostic Code 5257 would result in pyramiding contrary to the provisions of 38 C.F.R. § 4.14, a separate disability rating is not permitted.  Furthermore, as stated above, the amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Thus, a separate disability rating for recurrent subluxation or lateral instability is not permitted as the Veteran's knee disability is already rated as 60 percent disabling.

With respect to Diagnostic Code 5255, X-ray examination in October 2012 showed no deformity in the distal right femur.  Moreover, the Board finds the assigned 60 percent disability rating already contemplates any impairment of the femur in connection with a right knee disability, and therefore, a separate disability rating is not warranted.  

Alternatively, even if there were evidence supporting a rating for instability osteomyelitis, or impairment of the femur, the amputation rules provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4/68 (2013).  In order to warrant a disability rating in excess of 60 percent under the amputation rule, Diagnostic Code 5160 provides a 90 percent disability rating for amputation of the thigh, disarticulation, with loss of extrinsic pelvic girdle muscles, and Diagnostic Code 5161 provides an 80 percent disability rating for amputation of the upper third, one-third of the distance from perineum to knee.  As the evidence does not demonstrate disarticulation, with loss of extrinsic pelvic girdle muscles, or amputation of the upper third, one-third of the distance from perineum to knee, a disability rating in excess of 60 percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5160-5161 (2013).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected status post fracture, right femur, to include knee arthroplasty, is evaluated as a disability of the musculoskeletal system, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Code 5000.  Throughout the period on appeal, the Veteran's status post fracture, right femur, to include knee arthroplasty, was manifested by significant weakness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are contemplated by a 60 percent disability rating.  The criteria for the 60 percent disability rating assigned herein describe the Veteran's disability level and symptomatology, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the record demonstrates several formal claims of entitlement to a TDIU.  As such, the Board finds the issue of entitlement to a TDIU has been raised by the evidence and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  

The Veteran's combined schedular rating for his service-connected disabilities was 20 percent from September 27, 1973; 40 percent from April 14, 2000; 50 percent from October 1, 2006; 30 percent from November 1, 2007; and 40 percent from October 28, 2008, with no single disability rated as 60 percent disabling.  As such, the minimum schedular criteria for a TDIU were not met on those dates.  From November 1, 2010, the Veteran's combined schedular rating was 60 percent, and his service-connected status post fracture, right femur, to include knee arthroplasty, was rated as 60 percent disabling.  Thus, the minimum schedular criteria for a TDIU were met on November 1, 2010, and the question is whether the Veteran's service-connected disabilities alone were of sufficient severity to produce unemployability on and after November 1, 2010.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran underwent VA examination in October 2012.  The VA examiner described the impact of the Veteran's right knee condition on his ability to work as decreased range of motion and pain.  In December 2012, the same VA examiner provided an addendum opinion, stating that the Veteran would be unable to perform active duties but would not be precluded from performing sedentary duties.

In support of his claim, the Veteran submitted a June 2013 opinion from a private physician, Dr. J. Drew.  Dr. Drew reviewed the Veteran's claims file and conducted a telephone interview with the Veteran.  Dr. Drew opined that based on the Veteran's current use of a walker and full leg brace for ambulation, difficulty with balance and coordination, and his recurrent knee pain, he was not capable of physically returning to his prior work.  In addition, the Veteran had no transferable skills to perform work at the sedentary level of physical demands.  Therefore, Dr. Drew found that the Veteran's period of total disability for individual unemployability began with the loss of his job in March 2000.

In this case, the schedular criteria for a TDIU were met on November 1, 2010.  In addition, the June 2013 private physician opined that the Veteran became unemployable for VA purposes in March 2000.  Therefore, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation beginning November 1, 2010.  Accordingly, a TDIU is warranted on and after November 1, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an evaluation in excess of 60 percent for status post fracture, right femur, to include knee arthroplasty, on and after November 1, 2010, to include entitlement to separate disability ratings for osteomyelitis, impairment of the femur, and lateral instability, is denied.

Entitlement to a TDIU on and after November 1, 2010 is granted.


REMAND

As demonstrated above, the minimum schedular criteria for a TDIU were not met prior to September 8, 2009.  38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Based upon the June 2013 private physician's opinion, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU prior to September 8, 2009 on an extraschedular basis.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1. Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted prior to September 8, 2009.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b). 

2. After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU prior to September 8, 2009.  If the benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


